 

Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of July 20, 2015, by and
between Burlington Coat Factory Warehouse Corporation, a Delaware corporation
(the “Company”), and Janet Dhillon (“Executive”).

WHEREAS, the Company desires to employ Executive during the Employment Period,
and Executive is willing to accept employment with the Company, on the terms and
conditions set forth herein; and

WHEREAS, the agreements of Executive in Sections 5, 6 and 7 are material
inducements to enter into this Agreement.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Definitions.  In this Agreement:

“Base Salary” has the meaning given to that term in Section 3(a).

“Board” means the Board of Directors of the Company.

“Cause” means Executive (i) is convicted of a felony or other crime involving
dishonesty towards the Company or any of its Subsidiaries or material misuse of
property of the Company or any of its Subsidiaries; (ii) engages in willful
misconduct or fraud with respect to the Company or any of its Subsidiaries or
any of their customers or suppliers or an intentional act of dishonesty or
disloyalty in the course of Executive’s employment; (iii) refuses to perform
Executive’s material obligations under this Agreement (except in connection with
a Disability) as reasonably directed by the Board or the Company’s chief
executive officer, which failure is not cured within 15 days after written
notice thereof to Executive; (iv) misappropriates one or more of the Company’s
or any of its Subsidiaries material assets or business opportunities; or (v)
breaches Sections 5, 6 or 7 hereof which breach, if capable of being cured, is
not cured within 10 days of written notice thereof has been delivered to
Executive.  The Company may allow Executive an extension of time to cure a
breach if the Board, in its sole discretion, determines that such extension is
appropriate under the circumstances.

“Company” has the meaning set forth in the preamble above; together with its
Subsidiaries and affiliates and includes all predecessor entities.

“Confidential Information” has the meaning given to that term in Section 5(a).

“Court” has the meaning given to that term in Section 8(b).

“Disability” means Executive’s inability to perform the essential duties,
responsibilities and functions of Executive’s position with the Company and its
Subsidiaries for any period totaling one hundred and eighty (180) days in any
consecutive twelve (12) month

 

 

 

 

--------------------------------------------------------------------------------

 

period as a result of any mental or physical disability or incapacity, as
determined under the definition of disability in the Company’s long-term
disability plan so as to qualify Executive for benefits under the terms of that
plan or as determined by an independent physician to the extent no such plan is
then in effect.  Executive shall cooperate in all respects with the Company if a
question arises as to whether Executive has become disabled (including, without
limitation, submitting to an examination by a medical doctor or other health
care specialists selected by the Company and authorizing such medical doctor or
such other health care specialist to discuss Executive’s condition with the
Company).

“Employment Period” means the period commencing on July 20, 2015 (the
“Commencement Date”) and ending on the Expiration Date or such earlier date as
contemplated in the proviso to Section 4(a).

“Expiration Date” means the first anniversary of the Commencement Date;
provided, that if a written notice is not given by the Company at least ninety
(90) days prior to such anniversary (or any subsequent anniversary if this
Agreement is extended) stating that such party is electing not to extend the
Employment Period, then the Expiration Date will automatically be extended to
the next anniversary of the date hereof.

“Expiration Year” means the calendar year in which the Employment Period
expires.

“Good Reason” means the occurrence of any of the following events without the
written consent of Executive: (i) a material diminution of Executive’s duties or
the assignment to Executive of duties that are inconsistent in any substantial
respect with the position, authority or responsibilities associated with
Executive’s position as set forth pursuant to Section 2(b), other than any such
authorities, duties or responsibilities assigned at any time which are by their
nature, or which are identified at the time of assignment, as being temporary or
short-term; (ii) the Company’s requiring Executive to be based at a location
which is fifty (50) or more miles from Executive’s principal office location on
the Commencement Date; or (iii) a material breach by the Company of its
obligations pursuant to this Agreement (including, without limitation, its
obligations pursuant to Section 3) (which such breach goes uncured after notice
and a reasonable opportunity to cure); provided, however, no condition
enumerated in the preceding shall be deemed to be “Good Reason” unless within
thirty (30) days of the initial existence of such condition, Executive shall
have given the Company written notice thereof specifically describing the
condition giving rise to “Good Reason” and allowing the Company a period of at
least thirty (30) days from the date of receipt of the notice to remedy such
condition.  Notwithstanding the foregoing, in no event will a condition give
rise to “Good Reason” hereunder unless within ten (10) days after the expiration
of the period provided in the Executive’s notice for the Company to remedy said
condition but in no event later than one hundred and twenty (120) days initial
existence of said condition, Executive shall have actually terminated her
employment with the Company by giving written notice of resignation for failure
of the Company to remedy such condition.

“Termination Year” means the calendar year in which the Employment Period is
terminated.

 

2

 

 

--------------------------------------------------------------------------------

 

“Subsidiaries” means any corporation or other entity of which the securities or
other ownership interests having the voting power to elect a majority of the
board of directors or other governing body are, at the time of determination,
owned by the Company, directly or through one of more Subsidiaries.

“Work Product” has the meaning given to that term in Section 6.

2.Employment, Position and Duties.

(a)The Company shall employ Executive and Executive hereby accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the Employment Period.

(b)During the Employment Period, Executive shall serve as Executive Vice
President/General Counsel and Corporate Secretary of the Company and shall
perform the normal duties, responsibilities and functions of an executive
officer with similar role of a company of a similar size and type and shall have
such power and authority as shall reasonably be required to enable Executive to
perform Executive’s duties hereunder, subject to the power and authority of the
Board to expand or limit such duties, responsibilities, functions, power and
authority and to overrule actions of officers of the Company in a manner
consistent with the traditional responsibilities of such office.

(c)During the Employment Period, Executive shall (i) render such administrative,
financial and other executive and managerial services to the Company and its
Subsidiaries which are consistent with Executive’s position as the Board may
from time to time direct, (ii) report to the Company’s Chief Executive Officer
or, if the Company does not have a Chief Executive Officer, to the Company's
most senior executive officer or body, provided that the Executive may report to
another senior executive for succession planning purposes for no more than 60
days in a calendar year, (iii) devote Executive’s best efforts and Executive’s
full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Subsidiaries, and (iv) submit to the Board all business,
commercial and investment opportunities presented to Executive or of which
Executive becomes aware which relate to the business of the Company and its
Subsidiaries, and unless approved by the Board in writing, Executive shall not
pursue, directly or indirectly, any such opportunities on Executive’s own
behalf.  Executive shall perform Executive’s duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of
Executive’s abilities in a diligent, trustworthy and professional manner.

3.Compensation and Benefits.

(a)During the Employment Period, Executive’s base salary shall be a minimum of
Five Hundred Thousand Dollars ($500,000.00) per annum (as increased or decreased
in accordance with this Agreement from time to time, the “Base Salary”), which
salary shall be payable by the Company in regular installments in accordance
with the Company’s general payroll practices (in effect from time to
time).  Executive’s Base Salary will be subject to annual review and increase or
decrease (but shall not be decreased below the Base Salary in effect on the date
of this Agreement) by the Board during the Employment Period.

 

3

 

 

--------------------------------------------------------------------------------

 

(b)Executive shall be entitled to participate in the Company’s Management Bonus
Plan applicable to employees of comparable level with Executive as approved by
the Board or a committee thereof, as in effect from time to time, with a target
annual bonus of seventy-five percent (75%) of Executive’s Base Salary (“Target
Bonus”); provided, however, that, with respect to the bonus period within which
the Commencement Date occurs (and subject to Executive’s meeting all
requirements under the applicable bonus plan in such period), the bonus payable
to Executive, if any, will be prorated based on the number of days between the
Commencement Date and the end of such bonus period divided by the total number
of days in the bonus period.  Bonuses under any bonus plan (including, without
limitation, the Company’s Management Bonus Plan) are forfeited and not payable
in the event that Executive is not employed by Company on the payment date of
any such bonus.

(c)The Board, or a committee or appointee thereof, during the term of this
Agreement, shall review annually, or at more frequent intervals which the Board
determines is appropriate, Executive’s compensation and may award Executive
compensation as the Board deems appropriate in its sole discretion; provided,
however, that Executive’s Base Salary shall not be reduced below the Base Salary
in effect on the date of this Agreement pursuant to any such review or
otherwise.

(d)Executive shall be entitled to the number of paid vacation and other paid
time off days in each calendar year in accordance with the Company’s policies
applicable to employees of comparable level, which if not taken in any year may
not be carried forward to any subsequent calendar year and no compensation shall
be payable in lieu thereof.  Such vacation will accrue as of January 1 of each
year, except that if Executive’s employment commences after January 31 of any
calendar year, Executive shall accrue the total number of paid time off days
available for a calendar year pro rated for the number of full calendar months
remaining in the calendar year in which the Employment Period commences, divided
by 12.

(e)During the Employment Period, the Company shall reimburse Executive for all
reasonable business expenses incurred by Executive in the course of performing
Executive’s duties, responsibilities and functions under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

(f)Executive shall be entitled to participate, on the same basis as other
executives of comparable level in the Company, in any compensation, bonus,
incentive, award, executive medical reimbursement, deferred compensation,
pension, retirement, stock award, stock option or other benefit, plan or
arrangement of the Company (including, without limitation, any plan sponsored by
the entity owning or controlling the Company, or any affiliate of such entity)
now existing or hereafter adopted, all upon terms at least as favorable as those
enjoyed by other salaried employees of comparable level of the Company;
provided, however, the Company may restrict or exclude Executive’s participation
in any such plan, or the benefits thereunder, on such terms and conditions as
the Company shall in its sole discretion determine, if at any time Executive
shall be working fewer than five days a week or on other part-time basis during
regular business days, in each case other than as a result of Executive’s use of
paid vacation or other paid time off days pursuant to Section 3(d).  Executive
also shall be entitled to

 

4

 

 

--------------------------------------------------------------------------------

 

hospital, health, disability, medical and life insurance, and any other benefits
enjoyed, from time to time, by other salaried employees of the Company of
comparable level, all upon terms as favorable as those enjoyed by other salaried
employees of comparable level of the Company.  Notwithstanding anything in this
Section 3(f) to the contrary, if the Company adopts any change in the benefits
provided for other salaried employees of the Company of comparable level, and
such policy is uniformly applied to all such employees of the Company (and any
successor or acquirer of the Company, if any), then no such change shall be
deemed a breach by the Company of this Section 3(f).

(g)Executive shall be entitled to participate in the Company automobile program
in effect from time to time on the same terms as made available to employees of
comparable level.  Currently, such program provides for a car allowance for
executive of $2,083 per month.

(h)Executive will be indemnified and defended for acts performed (or omissions
made) in Executive’s capacity as an officer or director of the Company to the
fullest extent specified in the Company’s certificate of incorporation and
bylaws and as permitted under Delaware law.

(i)For the period from the Commencement Date to the earlier of (x) six (6)
months after the Commencement Date and (y) the time Executive sells her current
primary residence in Dallas, Texas (the “Current Home”) and relocates her
primary residence to a non-temporary residence within reasonable commuting
distance from the Company’s principal offices in Burlington, New Jersey (the
“New Home”), the Company will reimburse to the Executive,  reasonable housing
accommodations for Executive and her family (not to exceed Four Thousand Dollars
($4,000.00) per month) (the “Housing Allowance”).  Executive acknowledges that
she will be solely responsible for the excess of the amount of Executive’s
actual cost of housing accommodations over Four Thousand Dollars ($4,000.00) per
month. The Company shall also reimburse Executive for any applicable federal and
state income and payroll taxes paid by Executive resulting from the inclusion of
the Housing Allowance in her taxable income, payable in accordance with the
Company’s general payroll practices and based on the highest applicable marginal
state and federal income tax rates.    Executive agrees to provide to the
Company documentation showing that the reimbursed amounts are taxable at such
rates for the year in question.  The obligation of the Company to provide
reimbursement for Executive’s federal tax liability will be adjusted to take
into account the federal tax benefit, if any, of state income taxes applicable
to the inclusion in taxable income of the amount of such amounts paid or
reimbursed, regardless of the year in which such federal tax benefit is realized
by Executive.  Notwithstanding the preceding or anything herein to the contrary,
it is understood and agreed that the gross up of taxes hereunder shall only
apply to reimburse Executive for taxes assessed or levied upon the Housing
Allowance on a one-time basis and shall not apply to any tax assessed or levied
against such reimbursement of taxes.  In addition to the preceding, in the event
that Executive sells, disposes of or otherwise relinquishes her Current Home and
relocates to (and establishes her primary residence at) the New Home, in each
case within eighteen (18) months of the Commencement Date, the Company shall pay
(i) Executive a relocation allowance of Three Hundred Thousand Dollars
($300,000.00) (the "Relocation Allowance"), and (ii) directly the costs
associated with moving, storage and pickup (estimated at $37,600) (the "Moving
Costs"), provided the payment of the Relocation

 

5

 

 

--------------------------------------------------------------------------------

 

Allowance shall be paid only after the Company receives satisfactory
documentation regarding such relocation, and the Moving Costs shall be paid only
after the Company receives satisfactory documentation of such costs.  Such
Relocation Allowance shall be subject to tax, shall not be grossed up for tax
purposes and shall be in lieu of any other payment or reimbursement for the
costs of relocation by Executive from her Current Home including, without
limitation, moving expenses, temporary housing expense, travel, loss on sale of
current home, financing on purchase of new home, brokerage commissions,
attorneys fees, title, insurance, income and employment tax and any other
expense.

Executive shall be entitled to a Commencement Date bonus equal to One Hundred
Thousand Dollars ($100,000.00) payable within fifteen (15) days after the
Commencement Date.  Such bonus shall be subject to tax and shall not be grossed
up for tax purposes.

(j)Notwithstanding anything herein to the contrary, in the event Executive’s
employment with the Company is terminated either voluntarily by Executive (other
than for Good Reason) or for Cause by the Company within eighteen (18) months
after the respective dates on which Executive receives payment under Section
3(i) above, Executive shall immediately repay to the Company the net after-tax
amount of all amounts paid to Executive or on Executive’s behalf by the Company
or reimbursed to Executive by the Company pursuant to said Section 3(i).

4.Termination and Payment Terms.

(a)The Employment Period shall end on the Expiration Date; provided, that (i)
the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation, death or Disability and (ii) the Employment Period may
be terminated by resolution of the Board, with or without Cause at any time
prior to such date.  Except as otherwise provided herein, any termination of the
Employment Period by the Company shall be effective as specified in a written
notice from the Company to Executive.

(b)If the Employment Period is terminated by the Company on or prior to the
Expiration Date:

(i)(A) by resolution of the Board (other than for Cause) or by Executive
resigning for Good Reason or (B) if the Employment Period expires on the
Expiration Date, Executive shall be entitled to receive (1) all previously
earned and accrued but unpaid Base Salary and vacation and unpaid business
expenses up to the date of such termination or the Expiration Date, as
applicable, (2) severance pay in the full amount of Base Salary at the time of
termination or expiration from the date of termination or the Expiration Date,
as applicable, through the period ending on the first anniversary of the date of
termination or the Expiration Date, as applicable, and (3) full continuation of
Executive’s medical, dental and vision insurance benefits during the one year
severance period (but only to the extent such medical, dental and vision
insurance benefits (i) were previously elected by Executive and in effect
immediately prior to the date of termination of the Employment Period or
Expiration Date, as applicable, and (ii) can be provided by Company under the
Company’s insurance plans during the one year severance period (to the extent
any of those benefits cannot be provided by the Company during the one year
severance period, the Company will provide Executive with a sum of money

 

6

 

 

--------------------------------------------------------------------------------

 

calculated to permit Executive to obtain the same benefits individually, grossed
up for tax purposes so that Executive remains whole); provided, however, that,
if after the date of termination of the Employment Period or Expiration Date, as
applicable, and during the period when Executive is receiving continuation
payments under clause (2) above or medical, dental and vision insurance benefits
under clause (3) above, Executive shall receive compensation from any source for
services provided by Executive which are substantially similar to services
provided by Executive under this Agreement or accepts employment with a third
party, (x) Executive shall give notice to the Company immediately upon entering
into any such arrangement or employment together with the full details
thereof,  (y) the amounts payable to Executive pursuant to clause (2) shall be
reduced by the amount of any compensation received by Executive from such third
party or new employer in respect of any services to be provided by Executive to
such third party or new employer during the period prior to the first
anniversary of the date of termination of the Employment Period or the
Expiration Date, as applicable, and (z) the medical, dental and vision insurance
benefits provided pursuant to clause (3) shall immediately cease on the earlier
of (i) the date Executive is first entitled to receive such benefits from
Executive’s new employer (such date to be promptly reported to the Company), or
(ii) the first anniversary of the date of termination or the Expiration Date, as
applicable.

(ii)for any other reason, including as a result of Executive’s death,
Disability, voluntary resignation for other than Good Reason or by resolution of
the Board for Cause, Executive’s sole entitlement shall be to receive all
previously earned and accrued but unpaid Base Salary, vacation and unpaid
business expenses up to the date of such termination or expiration and Executive
shall not be entitled to any further Base Salary, bonus payments or benefits for
that year or any future year, except as required by law, or to any other
severance compensation of any kind.

(c)Executive agrees that:  (i) Executive shall be entitled to the payments and
services provided for in Sections 4(b)(i)(2) and 4(b)(i)(3), if any, if and only
if Executive has executed and delivered the Release (and no longer subject to
revocation, if applicable) attached as Exhibit A within sixty days following the
date of termination and Executive has not breached as of the date of termination
of the Employment Period the provisions of Sections 5, 6 and 7 hereof and does
not breach such sections or such covenants at any time during the period for
which such payments or services are to be made; and (ii) the Company’s
obligation to make such payments and services will terminate upon the occurrence
of any such breach during such period.

(d)Except as stated above, any payments pursuant to Section 4(b) shall be paid
by the Company in regular installments in accordance with the Company’s general
payroll practices, and following such payments the Company shall have no further
obligation to Executive pursuant to this Section 4 except as provided by law;
provided that to the extent that the payment of any amount constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code
(as defined in subsection (g) hereof), any such payment scheduled to occur
during the first sixty (60) days following the termination of employment shall
not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.  All amounts
payable to Executive as compensation hereunder shall be subject to all customary
withholding, payroll and other taxes.  The Company shall be entitled to deduct
or

 

7

 

 

--------------------------------------------------------------------------------

 

withhold from any amounts payable to Executive any federal, state, local or
foreign withholding taxes, excise tax, or employment taxes imposed with respect
to Executive’s compensation or other payments or Executive’s ownership interest
in the Company (including, without limitation, wages, bonuses, dividends, the
receipt or exercise of equity options and/or the receipt or vesting of
restricted equity).

(e)Executive hereby agrees that except as expressly provided herein, no
severance compensation of any kind, nature or amount shall be payable to
Executive and except as expressly provided herein, Executive hereby irrevocably
waives any claim for severance compensation.

(f)Except as provided in Sections 4(b)(i) and (b)(ii) above, all of Executive’s
rights pursuant to Sections 3(c), 3(d), 3(e), 3(f), 3(g), and 3(i) shall cease
upon the termination of the Employment Period.

(g)Notwithstanding anything herein to the contrary, if, at the time any payment
is payable to Executive pursuant to the provisions of Section 4(b)(i) above as a
result of Executive’s “separation from service” (within the meaning of Section
409A of the Internal revenue Code of 1986, as amended (the “Code”) and the
regulations promulgated thereunder, the Company or any company in the affiliate
group in which the Company’s financial statements are consolidated in accordance
with generally accepted accounting principles has a class of equity securities
traded on an established domestic or foreign securities market or otherwise
including, without limitation, trading on an American exchange only as American
Depositary receipts (“ADR’S”) and Executive is designated a “specified person”
(as such term is defined in Section 409A of the Code and the regulations
promulgated thereunder) on a list prepared by the Company periodically pursuant
to Section 409A of the Code and the regulations promulgated thereunder, then
during the six month period from and after the date of Executive’s “separation
from service” the amount payable to Executive pursuant to the provisions of
Section 4(b)(i) of the Employment Agreement that is subject to Section 409A of
the Code shall not exceed the lesser of (x) two times Executive’s annual base
compensation or (y) two times the amount determined pursuant to Section
401(a)(17) of the Code, and any excess amount which accrues to Executive during
such period shall be withheld during such period and paid to Executive in a lump
sum upon the expiration of six months after the date of “separation from
service” (or , if earlier than the end of such six month period, upon
Executive’s death).  Any further amounts payable to Executive pursuant to
Section 4(b) (i) thereafter accruing shall be paid on their scheduled payment
dates.

 

5.Confidential Information.

(a)Executive acknowledges and agrees that the information, observations and data
(including trade secrets) obtained by Executive while employed by the Company
and its Subsidiaries concerning the business or affairs of the Company and its
Subsidiaries are the confidential information (“Confidential Information”), and
the property, of the Company and/or its Subsidiaries.  Without limiting the
foregoing, the term “Confidential Information” shall be interpreted as broadly
as possible to include all observations, data and other information of any sort
that are (i) related to any past, current or potential business of the

 

8

 

 

--------------------------------------------------------------------------------

 

Company or any of its Subsidiaries or any of their respective predecessors, and
any other business related to any of the foregoing, and (ii) not generally known
to and available for use by those within the line of business or industry of the
Company or by the public (except to the extent such information has become
generally known to and available for use by the public as a direct or indirect
result of Executive’s acts or omissions) including all (A) Work Product (as
defined below); (B) information concerning development, acquisition or
investment opportunities in or reasonably related to the business or industry of
the Company or any of its Subsidiaries of which Executive is aware or becomes
aware during the term of her employment; (C) information identifying or
otherwise concerning any current, former or prospective suppliers, distributors,
contractors, agents or customers of the Company or any of its Subsidiaries; (D)
development, transition, integration and transformation plans, methodologies,
processes and methods of doing business; (E) strategic, marketing, promotional
and financial information (including all financial statements), business and
expansion plans, including plans and information regarding planned, projected
and/or potential sales, pricing, discount and cost information; (F) information
identifying or otherwise concerning employees, independent contractors and
consultants; (G) information on new and existing programs and services, prices,
terms, and related information; (H) the terms of this Agreement; (I) all
information marked, or otherwise designated, as confidential by the Company or
any of its Subsidiaries or which Executive should reasonably know is
confidential or proprietary information of the Company or any of its
Subsidiaries; (J) all information or materials similar or related to any of the
foregoing, in whatever form or medium, whether now existing or arising hereafter
(and regardless of whether merely stored in the mind of Executive or employees
or consultants of the Company or any of its Subsidiaries, or embodied in a
tangible form or medium); and (K) all tangible embodiments of any of the
foregoing.

(b)Therefore, Executive agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Executive must give the Company
and/or its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Executive shall not disclose to any unauthorized person or entity
or use for Executive’s own purposes any Confidential Information without the
prior written consent of the Board, unless and to the extent that the
Confidential Information becomes generally known to and available for use by the
public other than as a direct or indirect result of Executive’s acts or
omissions.  Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request, all memoranda, notes, plans, records, reports, computer tapes,
printouts and software and other documents and data (and copies thereof)
embodying or relating to the Confidential Information (including any Work
Product (as defined below)) or the business of the Company and its Subsidiaries
which Executive may then possess or have under Executive’s control and if, at
any time thereafter, any such materials are brought to Executive’s attention or
Executive discovers them in her possession or control, Executive shall deliver
such materials to the Company immediately upon such notice or discovery.

6.Intellectual Property, Inventions and Patents.  Executive acknowledges and
agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements,

 

9

 

 

--------------------------------------------------------------------------------

 

developments, methods, specifications, designs, analyses, drawings, reports,
patents and patent applications, processes, programs, systems, software,
firmware, materials, plans, sketches, models, know‑how, devices, developments,
data, databases, technology, trade secrets, works of authorship, copyrightable
works and mask works (whether or not including any confidential information) and
all registrations or applications related thereto, all other intellectual
property or proprietary information and all similar or related information
(whether or not patentable or copyrightable and whether or not reduced to
tangible form or practice) which relate to the Company’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company or its predecessors and its Subsidiaries (“Work Product”) shall be
deemed to be “work made for hire” (as defined in the Copyright Act, 17 U.S.C.A.
§101 et seq., as amended) and owned exclusively by the Company.  To the extent
that any Work Product is not deemed to be “work made for hire” under applicable
law, and all right, title and interest in and to such Work Product have not
automatically vested in the Company, Executive hereby (A) irrevocably assigns,
transfers and conveys, and shall assign transfer and convey, to the full extent
permitted by applicable law, all right, title and interest in and to the Work
Product on a worldwide basis to the Company (or such other person or entity as
the Company shall designate), without further consideration, and (B) waives all
moral rights in or to all Work Product, and to the extent such rights may not be
waived, agrees not to assert such rights against the Company or its respective
licensees, successors or assigns.  Executive shall, at the Company’s expense,
execute all documents and perform all actions reasonably requested by the Board
(whether during or after the Employment Period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).

7.Non-Compete, Non-Solicitation.

(a)In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges and agrees that during the course of
Executive’s employment with the Company and its Subsidiaries Executive shall
become familiar with the Company’s trade secrets and with other Confidential
Information and that Executive’s services have been and shall be of special,
unique and extraordinary value to the Company and its Subsidiaries, and
therefore, Executive agrees that, during her employment with the Company and for
a period of one year thereafter (the “Non-Compete Period”), Executive shall not
directly or indirectly (whether as an owner, partner, shareholder, agent,
officer, director, employee, independent contractor, consultant or otherwise)
own any interest in, operate, invest in, manage, control, participate in,
consult with, render services for (alone or in association with any person or
entity), in any manner engage in any business activity on behalf of a Competing
Business within any geographical area in which the Company or its Subsidiaries
operates or plan to operate.  Nothing herein shall prohibit Executive from being
a passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.  For purposes of this
paragraph, “Competing Business” means each of the following entities, together
with their respective subsidiaries and affiliates:  Macy’s, TJ Maxx, Marshalls,
Ross Stores, Stein Mart, Century 21, Forman Mills and Schottenstein Stores.

 

10

 

 

--------------------------------------------------------------------------------

 

(b)During the Non-Compete Period, Executive shall not, directly or indirectly,
and shall ensure that any person or entity controlled by Executive does not, (i)
induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire, directly or through another person, any person (whether or not
solicited) who was an executive of the Company or any Subsidiary at any time
within the one year period before Executive’s termination from employment, (iii)
induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, engage in or assist any
person or entity in engaging in any Competing Business or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (Executive understands that any
person or entity that Executive contacted during the one year period prior to
the date of Executive’s termination of employment for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company and its Subsidiaries as to whom the Company has a protectible
proprietary interest) or (iv) make or solicit or encourage others to make or
solicit directly or indirectly any defamatory statement or communication about
the Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).

8.Enforcement.

(a)Executive acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Sections 5, 6 and 7 and the
enforcement of this Agreement is necessary to ensure the preservation,
protection and continuity of the business of the Company and its Subsidiaries
and other Confidential Information and goodwill of the Company and its
Subsidiaries to the extent and for the periods of time expressly agreed to
herein.  Executive acknowledges and agrees that she has carefully read this
Agreement and has given careful consideration to the restraints imposed upon
Executive by this Agreement, and is in full accord as to their necessity for the
reasonable and proper protection of confidential and proprietary information of
the Company and its Subsidiaries now existing or to be developed in the
future.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.

(b)Notwithstanding any provision to the contrary herein, the Company or its
Subsidiaries may pursue, at its discretion, enforcement of Sections 5, 6 and 7
in any court of competent jurisdiction (each a “Court”).

(c)Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.  More specifically, if any Court
determines that any of the

 

11

 

 

--------------------------------------------------------------------------------

 

covenants set forth in Sections 5, 6 and 7 are overbroad or unreasonable under
applicable law in duration, geographical area or scope, the parties to this
Agreement specifically agree and authorize such Court to rewrite this Agreement
to reflect the maximum duration, geographical area and/or scope permitted under
applicable law.

(d)Because Executive’s services are unique and because Executive has intimate
knowledge of and access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of Sections 5, 6 and 7, and any breach of the terms of Sections 5, 6 and
7 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Sections 5, 6 and 7, the Company or its successors or assigns, in addition to
any other rights and remedies existing in their favor at law or in equity, shall
be entitled to specific performance and/or immediate injunctive or other
equitable relief from a Court in order to enforce, or prevent any violations of,
the provisions hereof (without posting a bond or other security), without having
to prove damages.  The terms of this Section 8 shall not prevent the Company or
any of its Subsidiaries from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.

9.Executive’s Representations.  Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and shall not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which she is bound, (ii) Executive is not a party to
or bound by any employment agreement, noncompete agreement or confidentiality
agreement with any other person or entity and (iii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of Executive, enforceable in accordance with its
terms.  EXECUTIVE HEREBY ACKNOWLEDGES, AGREES AND REPRESENTS THAT EXECUTIVE HAS
CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING EXECUTIVE’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE TERMS OF THE RELEASE ATTACHED AS
EXHIBIT A AND THAT EXECUTIVE FULLY UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN AND THEREIN.

10.Survival.  The provisions of Sections 3(h) and 3(j) and Sections 4 through
20, inclusive, shall survive and continue in full force in accordance with their
terms notwithstanding the termination of the Employment Period.

11.Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service with confirmation of delivery, sent by facsimile (with evidence of
transmission) or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

12

 

 

--------------------------------------------------------------------------------

 

 

To Executive:

Janet Dhillon

10 Ashby Street

Alexandria, Virginia 22305

 

To the Company:

Burlington Coat Factory Warehouse Corporation
2006 Route 130
Burlington, New Jersey 08016
Attention: Corporate Counsel

Facsimile No.:  (609) 589-2978

 

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 110022-4675
Attention:Josh Korff, Esq.
Facsimile No.:  (212) 446-6460

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one (1) business day following delivery to the overnight courier
service, if given by facsimile, when such facsimile is transmitted to the
applicable fax number specified above and the appropriate facsimile confirmation
is received, or if so mailed, on receipt.

12.Complete Agreement.  This Agreement and those other documents expressly
referred to herein embody the complete agreement and understanding among the
parties hereto and supersede and preempt any prior understandings, agreements or
representations by or among the parties hereto, written or oral, which may have
related to the subject matter hereof in any way.

13.Counterparts.  This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

14.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns; provided, that the services provided by Executive
under this Agreement are of a personal nature and rights and obligations of
Executive under this Agreement shall not be assignable.

15.Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction)

 

13

 

 

--------------------------------------------------------------------------------

 

that would cause the application of the laws of any jurisdiction other than the
State of New York.  In furtherance of the foregoing, the internal law of the
State of New York shall control the interpretation and construction of this
Agreement, even though under that jurisdiction’s choice of law or conflict of
law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

16.Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH IN SECTION 11 SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT
TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION
16.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE STATE OR FEDERAL COURTS LOCATED IN THE CITY AND STATE OF NEW
YORK IN THE BOROUGH OF MANHATTAN AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

17.Waiver of Jury Trial.  As a specifically bargained for inducement for each of
the parties hereto to enter into this Agreement AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL, each party hereto expressly waives the right to trial by
jury in any lawsuit or proceeding relating to or arising in any way from this
Agreement or the matters contemplated hereby.

18.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

19.Key Man Life Insurance.  The Company may apply for and obtain and maintain a
key man life insurance policy in the name of Executive together with other
executives of the Company in an amount deemed sufficient by the Board, the
beneficiary of which shall be the Company.  Executive shall submit to physical
examinations and answer reasonable questions

 

14

 

 

--------------------------------------------------------------------------------

 

in connection with the application and, if obtained, the maintenance of, as may
be required, such insurance policy.

20.Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments).  In the event the Company requires Executive’s
cooperation in accordance with this section after the termination of the
Employment Period, the Company shall reimburse Executive for all of Executive’s
reasonable costs and expenses incurred, in connection therewith, plus pay
Executive a reasonable amount per day for Executive’s time spent.

21.Section 409A.  The intent of the parties is that payments and benefits under
this Agreement comply with Section 409A of the Code and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In no event whatsoever shall the Company be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code.  To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the
Company.  Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

*   *   *   *   *

 

15

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION

 

 

By:/s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: EVP – Human Resources

 

 

/s/ Janet Dhillon

EXECUTIVE: Janet Dhillon

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

GENERAL RELEASE

I, [__________], in consideration of and subject to the performance by
Burlington Coat Factory Warehouse Corporation, a Delaware corporation (together
with its subsidiaries, the “Company”), of its obligations with respect to the
payment of severance pursuant to Sections 4(b)(i)(2) and 4(b)(i)(3) of the
Employment Agreement, dated as of ____________, 20__ (the “Agreement”) and this
General Release (the “General Release”), do hereby release and forever discharge
as of the date hereof the Company, its subsidiaries and affiliates and all
present and former directors, officers, agents, representatives, employees,
successors and assigns of the Companies and their subsidiaries and affiliates
and the Company’s direct and indirect owners (collectively, the “Released
Parties”) to the extent provided below.

1.

I understand that any payments paid to me under Sections 4(b)(i)(2) and
4(b)(i)(3) of the Agreement represent consideration for signing this General
Release and are not salary or wages to which I was already entitled. I
understand and agree that I will not receive the payments specified in Sections
4(b)(i)(2) and 4(b)(i)(3) of the Agreement unless I execute this General Release
and do not revoke this General Release within the time period permitted
hereafter or breach this General Release or Sections 5, 6 or 7 of the
Agreement.  Such payments will not be considered compensation for purposes of
any employee benefit plan, program, policy or arrangement maintained or
hereafter established by the Company or its affiliates.  I also acknowledge and
represent that I have received all salary, wages and bonuses that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

2.

Except as provided in paragraphs 4, 12 and 13 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act, collectively, the “ADEA”); the Equal Pay Act of 1963, as
amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies,

 

A-1

 

 

--------------------------------------------------------------------------------

practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3.

I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.

I agree that this General Release does not waive or release any rights or claims
that I may have under the the ADEA which arise after the date I execute this
General Release. I acknowledge and agree that my engagement and employment by,
and separation from employment with the Company in compliance with the terms of
the Agreement shall not serve as the basis for any claim or action (including,
without limitation, any claim under the ADEA).

5.

In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to make any
payments pursuant to the terms of Sections 4(b)(i)(2) and 4(b)(i)(3) of the
Agreement.  I further agree that in the event I should bring a Claim seeking
damages against the Company or any other Released Party, or in the event I
should seek to recover against the Company or any other Released Party in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims. I further agree that I am not aware
of any pending charge or complaint of the type described in paragraph 2 as of
the execution of this General Release.

6.

I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

7.

I agree that I will forfeit all amounts payable by the Company pursuant to
Sections 4(b)(i)(2) and 4(b)(i)(3) of the Agreement if I challenge the validity
of this General Release.  I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will return all severance
payments received by me pursuant to Sections 4(b)(i)(2) and 4(b)(i)(3) of the
Agreement (except to the extent that any such return is prohibited by the ADEA).

8.

I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other advisor I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 

2

 

 

--------------------------------------------------------------------------------

9.

Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority, Inc. (FINRA), any
other self-regulatory organization or governmental entity.

10.

I agree that, as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data other than such documents as are
generally or publicly known; provided, that such documents are not known as a
result of my breach or actions in violation of the Agreement or this General
Release.

11.

Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof or any other rights or claims I may have against
the Company or any Released Party arising after the date hereof.

12.

Whenever possible, each provision of this General Release shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

13.

As set forth in Section 10 of the Agreement, Section 3(h) and 3(j) and Sections
4 through 20 of the Agreement, inclusive, survived the termination of my
employment and are incorporated herein and made part hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(i)

I HAVE READ IT CAREFULLY;

 

(ii)

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963 AND THE AMERICANS WITH DISABILITIES ACT OF 1990;

 

(iii)

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

3

 

 

--------------------------------------------------------------------------------

 

(iv)

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

(v)

I HAVE HAD AT LEAST 21 DAYS (OR 45 DAYS, AS REQUIRED BY LAW) FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __,
_____ TO CONSIDER IT AND THE CHANGES MADE SINCE THE _______________ __, _____
VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED
21-DAY (OR 45-DAY, AS APPLICABLE) PERIOD;

 

(vi)

ANY CHANGES TO THE AGREEMENT SINCE [_______, 200_] EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST.

 

(vii)

I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED WITHOUT NOTICE OF ANY SUCH REVOCATION HAVING
BEEN RECEIVED BY THE COMPANY;

 

(viii)

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(ix)

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:  _________________________________________________

 

 

4

 

 